Citation Nr: 1016307	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
partial meniscectomy, evaluated as 20 percent disabling for 
the time period prior to December 1, 2007.

2.  Entitlement to an increased rating for status post total 
right knee replacement, evaluated as 30 percent disabling 
since December 1, 2007.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 
1972, and from February 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California

A videoconference hearing in front of the undersigned Acting 
Veterans Law Judge was held in October 2007.  A transcript of 
the hearing has been associated with the claim file.  

In January 2008, the Board remanded the claim for further 
development.  The development requested has been completed 
and the claim is ready for appellate review.

By way of history, the Veteran filed his claim for an 
increased rating in September 2002.  He has undergone three 
surgical procedures.  As a result of multiple rating actions, 
the Veteran has the following disability ratings in effect 
during the appeal period:

        - a 20 percent rating effective July 25, 2002;
- a 100 percent convalescent rating in effect from 
November 5, 2002 to February 28, 2003;
- a 20 percent rating in effect from March 1, 2003 to 
May 20, 2003; 
- a 100 percent convalescent rating in effect from May 
21, 2003 to October 31, 2003;
- a 20 percent rating in effect from November 1, 2003 to 
October 2, 2006;
- a 100 percent convalescent rating in effect from 
October 3, 2006 to November 30, 2007; and
        - a 30 percent rating in effect since December 1, 2007.

For ease of reference, the Board has rephrased the issues 
listed on the title page to reflect that staged schedular 
ratings are in effect for the appeal period disregarding the 
periods of convalescence, for which further compensation for 
these periods is not for consideration.

The issue of TDIU addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the time period prior to December 2, 2005, the 
Veteran's right knee disability was manifested by no more 
than moderate subluxation or instability.

2.  Beginning on December 2, 2005, the Veteran's right knee 
disability more nearly approximated the criteria for severe 
instability.

3.  For the time period prior to December 1, 2007, the 
Veteran's right knee demonstrated x-ray confirmed arthritis 
with painful but noncompensable motion loss.

4.  Since December 1, 2007, the Veteran's post-operative 
total right knee arthroplasty has been characterized by 
chronic residuals consisting of constant pain on use, 
weakness and significant limitation of motion.





CONCLUSIONS OF LAW

1.  Prior to December 2, 2005, the criteria for an evaluation 
in excess of 20 percent for right knee instability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code (DC) 5257 (2009).

2.  Beginning on December 2, 2005, the criteria for a 30 
percent rating for right knee instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2009).

2.  The criteria for a separate 10 percent rating for right 
knee arthritis with painful motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 
5003, 5010, 5259, 5260, 5261, 5262 (2009); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  For the time period since December 1, 2007, the criteria 
for a 60 percent rating for post-operative total right knee 
arthroplasty have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. § 
5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion.  As such, limitation 
of motion is a relevant consideration under DC 5259.  
VAOPGCPREC 9-98 (Aug. 14, 1998).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Time period prior December 1, 2007

Historically, the Veteran injured his right knee during his 
first period of active service.  He developed chronic right 
knee problems during his second period of active service, and 
was medically discharged based upon diagnoses of 
patellofemoral chondromalacia, and internal derangement with 
possible medial and lateral meniscus tears.  He underwent 
excision of lateral meniscus in November 1979.

In pertinent part, the Veteran filed a claim for an increased 
rating in September 2002, reporting a worsening of his right 
knee disability with the need for knee surgery.

Private x-rays of January 2002 showed moderate degenerative 
joint disease of the right knee with moderate lateral greater 
than medial joint space compromise.  VA clinical records 
beginning in July 2002 reflect the Veteran's report of 
falling episodes due to right knee instability.  Examinations 
were significant for right knee tenderness and decreased 
range of motion on all sides.  The knee was described as 
stable.  A magnetic resonance imaging (MRI) scan showed tear 
of posterior horn of medial meniscus and synovial cysts in 
femoral condyle.

A claim form for disability insurance benefits, dated July 
2002, noted that the Veteran's right knee demonstrated 
symptomatology of chronic pain, locking and positive 
McMurray's sign.

An orthopedic consultation in October 2002 reflected right 
knee range of motion from 0 to 120 degrees, less than 5 
degrees of medial to lateral instability, and less than 5 mm. 
of anterior to posterior instability.

VA outpatient treatment records of November 2002 show that 
the appellant underwent a right knee arthroscopy with partial 
lateral meniscectomy and femoral trochlea chondroplasty.  

Physical therapy records of December 2002 show minimum to 
moderate right knee effusion, a scar on the right medial leg, 
and noticeable atrophy of the right leg.  Range of motion was 
extension to -2 degrees and flexion to 98 degrees.  Lachman, 
anterior and posterior drawer, varus and valgus stress tests, 
medial and lateral McMurray's tests were negative.  The 
Veteran reported pain ranging from 3 to 7/10 in severity 
aggravated by walking and sitting.  He further described a 
shifting sensation in the knee. 

Records of March 2003 note recent MRI findings showing a 
vertical tear grade III involving the posterior horn of the 
medial meniscus extending into the inferior surface; chronic 
degenerative changes involving the lateral meniscus, 
particularly the posterior horn; significant degenerative 
changes, most likely related to the history of prior trauma 
involving the lateral tibia plateau and femur condyle; and, 
subcondral cyst formation involving the lateral femur condyle 
posteriorly, most likely also of degenerative origin.  The 
diagnosis was internal derangement of the knee.  

Records of May 2003 show the appellant underwent a right knee 
arthroscopy.  The postoperative report noted diagnoses of 
grade 2 osteoarthritic chondromalacia changes of the medial 
and lateral compartments of the knee, and absent anterior 
cruciate ligament.  The orthopedic surgeon noted that the 
Veteran's pathology consisted of moderate to fairly advanced 
arthritic-like changes of both medial and lateral 
compartments of the knee.

Records of May 2003 show the appellant complained of right 
knee pain and instability.  In June 2003, a VA examiner 
commented that the Veteran's right knee findings were not, in 
and of themselves, sufficient to render him unfit as a 
truckdriver.  On the other hand, his right knee could cause 
enough symptomatology to interfere with his work.

A disability certificate of July 2003 from the California 
Orthopedic and Medical Clinic notes that the appellant was 
totally incapacitated from July 7, 2003 to October 7, 2003 
due to a recent right knee arthroscopy.  

Private records of July 2003 show range of motion of the 
right knee to be from 10 to 120 degrees with mild effusion.  
The ligaments were otherwise stable.  There was pain about 
the medial joint line.  There was no undue laxity.  The 
Lachman's test was negative.  X-rays examination demonstrated 
moderately severe degenerative joint disease of the right 
knee with moderate tricompartmental joint space compromise, 
and severe right greater than left patellofemoral 
degenerative joint disease.  

Private records of September 2003 note examination of the 
right knee showed 1+ effusion, range of motion from 10-115 
degrees, 2+ PF crepitus, stable ligaments, and medial joint 
line pain.  Additional records dated that same month show 
similar findings with range of motion from 5-125 degrees, 0 
to 135 degrees, and 5 to 130 degrees.

Private records of October 2003 show range of motion of the 
right knee to be 5-130 degrees of flexion.  There was no 
effusion of the right knee and the ligaments were stable.  
There was moderate pain noted at the right medial joint line.  
Lachman's test and Homans' sign were negative.  

A VA examination report of November 2003 showed the appellant 
reported he was no longer working and was going to go to 
school.  Physical examination revealed he could stand up 
straight and walked with a very little limp.  There was 
generalized tenderness of the right knee.  No particular 
swelling was observed.  Medial and lateral collateral 
ligaments were intact.  Anterior and posterior cruciate 
ligaments were intact.  Lachman's test was negative.  The 
patella was somewhat tender to pressure and to palpation.  
There was no grinding of the patella or popping of the 
patella or increased pain of the patella during range of 
motion examinations.  The McMurray's test was negative.  
There was no clinical instability noted.  Range of motion 
from 0 to 110 degrees.  The examiner noted that while there 
was some loss of range of motion, he was not able to detect 
any recurrent subluxation or lateral instability of the right 
patella.  As far as DeLuca factor, because of his arthritic 
changes, he would probably rate it at about 20 percent.

January 2004 private records show range of motion of the 
right knee to be 5-115 degrees of flexion.  There was 2+ 
patellofemoral crepitation, right more than left with 1+ 
effusion at the right knee.  The ligaments were stable.  

A January 2004 certificate form the appellant's private 
physician, Dr. J.P.S.J., notes that the earliest the 
appellant was estimated to be able to perform his regular 
customary work was June 2004.

In a statement received in March 2004, the Veteran described 
his right knee as being unable to support his body weight 
with episodes of give-way.  He reported an inability to walk 
for any length of time.

Private records of March 2004 show the appellant reported 
some locking and occasional giving way of the right knee.  
The right knee demonstrated range of motion from 10 to 120 
degrees.

A March 2004 orthopedic consult, conducted for the Social 
Security Administration (SSA), notes that the appellant 
reported he could walk for approximately two blocks and stand 
for 10-15 minutes.  He complained of right knee pain and back 
pain.  Physical examination revealed the appellant walked 
with a slight limp on the right and could stand on his toes 
and heels well without difficulty.  Range of motion was from 
0 to 130 degrees.  There was no effusion, no crepitation with 
movement, and the knees were stable.  Tibial torsion test was 
negative.  The examiner noted that the appellant was unable 
to do work which required repeated bending or heavy lifting.  
He could lift and carry 20 pounds occasionally and nothing on 
a frequent basis.  He could stand and walk four hours of an 
eight hour day with normal breaks.  He could kneel, squat and 
climb stairs on an infrequent basis.  He did not need to use 
a cane in the workplace.  

VA outpatient treatment records of July 2004 show the 
appellant complained of moderate to severe pain in the right 
knee.  He reported he was unable to move his knees due to the 
pain.  He also reported locking of the right knee. 

VA records of October 2004 show the appellant had limited 
range of motion of the right knee.  He was diagnosed with 
chronic right knee pain.  

A VA examination of August 2005 showed the appellant reported 
he stopped working two to three years ago and has been 
receiving Social Security Disability.  He described his pain 
as sharp, dull, throbbing and burning located over the 
medial, lateral and frontal aspect of the right knee.  The 
pain was exacerbated by prolonged sitting, standing, walking, 
bending and lifting and alleviated by rest.  He was not 
taking any medications at the time.  Physical examination 
revealed the appellant walked with a mild limp.  He was able 
to stand on his heels and toes.  Range of motion was from 0 
to 90 degrees.  There was a well-healed surgical scar over 
the lateral aspect of the right knee.  There was tenderness 
over the bilateral frontal, medial and lateral aspects.  
Strength was 5-/5 on extension and flexion.  Sensation was 
normal to pinprick and light touch.  The examiner noted that 
after repetitive use the range of motion was estimated to be 
reduced to "0-110" degrees of extension/flexion.  

Records of a December 2005 VA orthopedic surgeon consultation 
show the appellant complained of increased pain and the 
sensation of instability of the knee.  On examination, there 
was a mild anterior drawer and about 2+ lateral instability 
of the knee.  The Veteran was prescribed a derotational knee 
brace, and offered an impression of fairly advanced traumatic 
arthritis of the knee with ligamentous deficiency leading to 
weight bearing instability of the knee.

A VA orthopedic consult report of March 2006 showed the 
appellant was noted to be ambulating with a cane and limited 
to less than 100 yards.  He was limping and used a hinged 
knee brace for support.  He was talking Vicodin for his pain.  
Physical examination showed the appellant walked with a right 
antalgic gait.  There was mild effusion and patellofemoral 
crepitus.  Range of motion was from 4-110 degrees of flexion.  
McMurray's test was negative.  Ligamentous exam was stable.  
Dorsalis pedis and posterior tibial pulses were palpable, and 
there were intact extensor hallucis longus, tibialis anterior 
and gastrosoleus muscles.  There was sensation to light touch 
throughout.  The Veteran was approved for a right total knee 
arthroplasty.

A July 2006 VA examination report showed the appellant 
reported he was attending school.  He reported stiffness, 
swelling and discomfort in the right knee aggravated by 
activities on his feet.  He reported he occasionally uses 
crutches and takes some Vicodin.  He had numbness and 
tingling in the leg with walking and indicated his limitation 
in walking had approximately been going on for one month.  
Palpation revealed the quadriceps tendon is clinically 
intact.  He walked with a very slight limp and was able to 
walk on his tiptoes and heels satisfactorily.  When asked to 
squat, he would go down approximately one-half way.  When 
sitting on the edge of the table, he showed a trace of 
patellofemoral crepitation.  Range of motion was extension to 
"180" degrees and flexion to 120 degrees.  Collateral 
stability was normal.  There was a slight prominence of the 
joint edges on the medial aspect of the right knee.  Drawer 
sign was negative.  Lachman test was unremarkable.  
McMurray's test was not well-tolerated with apparent 
discomfort and lack of relaxation.   No definite clicks, pops 
or crunches were heard.  The examiner noted that, while the 
appellant was restricted in his ability to walk, this was 
mostly due to his spinal stenosis as his osteoarthritis of 
the right knee would still be considered mild by x-ray 
findings.  The examiner further noted that there was some 
measurable enlargement of the right knee as well as some loss 
of flexion which was to 120 degrees.  There was no 
instability of the right knee.  DeLuca factors seemed to be 
obscured by the symptoms form the non-service connected 
spinal stenosis.  Based on the degree of osteoarthritis, he 
would be expected to be able to walk one mile on even 
surface.  The lack of any atrophy in the right thigh would 
speak against significant limitation in the right knee on 
DeLuca factors based on fatigability.  In an addendum, the 
examiner indicated that knee extension to 180 degrees was 
equivalent to the newer standard of 0 degrees.

Records of October 2006 show the appellant underwent a right 
total knee arthroplasty.

VA physical therapy consult of October 2006 showed range of 
motion of flexion to 85 degrees and extension to -5 degrees.  
There was an antalgic gait pattern.  

Records of November 2006 show the appellant sought treatment 
for pain on his right knee.  

VA outpatient records of November 2006 showed the appellant 
underwent a total right knee arthroplasty in October 2006.  

In this case, the RO has assigned a 20 percent evaluation for 
the right knee disability under DC 5257 which contemplates 
moderate instability or subluxation.  

With respect to instability, the Board concludes that an 
evaluation in excess of 20 percent is not warranted under DC 
5257 for any period of time prior to December 2, 2005.  
However, effective December 2, 2005, the criteria for the 
maximum 30 percent rating under DC 5257 have been met.

The record reflects the Veteran's report of falling episodes 
due to right knee instability since the inception of the 
appeal.  The evidence of record prior to December 2, 2005 
includes examination findings of no knee instability in 
January 2002, and an October 2002 orthopedic consultation 
noting 5 degrees of medial to lateral instability, and less 
than 5 mm. of anterior to posterior instability.  The Veteran 
underwent arthroscopy in November 2002.

Thereafter, physical examinations in December 2002, July 
2003, September 2003, October 2003, November 2003, January 
2004, March 2004, and August 2005 demonstrated no clinical 
instability of the right knee.

The Board finds that the clinical findings, as a whole, 
showed that the Veteran's right knee instability was no more 
than moderate in degree for the time period prior to December 
2, 2005.  In so finding, the Board places greater probative 
weight to the clinical findings of the private and VA 
physicians, who have greater training and expertise in 
determining clinical instability of a knee, than the 
Veteran's own lay descriptions and testimony.  There is no 
doubt of material fact to be resolved in the Veteran's favor.

However, on December 2, 2005, a VA orthopedic surgeon 
described the Veteran as manifesting 2+ lateral instability 
of the right knee with ligamentous deficiency leading to 
weight bearing instability of the right knee.  Although 
subsequent examination reports describe good stability of the 
right knee, the Board resolves reasonable doubt in favor of 
the Veteran by finding that the December 2, 2005 examination 
first factually describes severe instability of the right 
knee.  As a result, the maximum 30 percent rating for right 
knee instability is granted effective December 2, 2005.

With respect to range of motion, the record reflects that the 
Veteran's right knee has demonstrated degenerative changes 
since the inception of the appeal.  VA's General Counsel has 
clearly established that limitation of motion is to be rated 
separately from instability or subluxation.  VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  In 
addition, when appropriate, separate evaluation may be 
granted for limitation of flexion and extension.  Hence, the 
Board has considered entitlement to separate disability 
ratings based on limitation of motion (flexion or extension) 
for the time period prior to December 1, 2007.

In regard to range of motion of the right knee, the Board 
notes that at its worst, flexion in August 2005 was noted to 
be to 90 degrees.  Otherwise, flexion was between 110 degrees 
and 130 degrees.  The Veteran's extension has varied from 0 
to 10 degrees, although only one finding of 10 degrees was 
during a non-convalescence period.  The VA examiners have 
found no significant worsening of range of motion loss with 
repetitive use.

However, the Veteran has manifested x-ray confirmed arthritis 
since the inception of the appeal.  He has consistently 
reported pain on motion and tenderness around the knee was 
noted by various examiners.  The above reported evidence also 
shows that the appellant has needed painkillers, including 
Vicodin, to help with the pain, and he walked with a limp.  
Thus, the evidence clearly shows pain on motion.  
Furthermore, the Veteran has demonstrated some loss of 
extension findings which meet the criteria for a 10 percent 
rating. 

In the Board's opinion, a separate 10 percent evaluation is 
warranted under DC 5003.  An evaluation in excess of 10 
percent, however, is not warranted for any time during the 
appeal period.  Even assuming a 10 percent rating could be 
assigned under DC 5261 for limitation of extension, this 
rating would merely supplant the 10 percent rating under DC 
5003 assigned as both cannot be assigned.  

Regardless of whether the most appropriate rating is under DC 
5003 or DC 5261, there is no lay or medical evidence 
suggesting limitation of flexion to the functional equivalent 
of 45 degrees of flexion which would allow for a separate 
rating for flexion, or 15 degrees of extension which would 
allow for a higher rating for extension, prior to December 1, 
2007.  

The appellant has consistently complained of pain, and is 
noted to use a cane, a brace or crutches for assistance with 
ambulation.  The Board accepts that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca, 
supra.  However, neither the lay nor medical evidence 
reflects the functional equivalent limitation of flexion and 
extension which would allow a rating greater than 10 percent 
under any formulary under DCs 5003, 5260 and 5261.

The Board notes that the appellant is competent to report 
that his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for a right knee 
disability based on arthritis with painful motion is not 
warranted prior to December 1, 2007.  Thus, the Board finds 
that the evidence warrants a grant of 10 percent, but no 
higher, for arthritis with painful motion under DC 5003 prior 
to December 1, 2007.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay 
or medical evidence of ankylosis, impairment of the tibia and 
fibula, or genu recurvatum.  Furthermore, the Veteran's 
symptoms of instability, painful motion and locking have been 
considered the separate ratings under DC's 5257 and 5003.  As 
such, the criteria of DC's 5256, 5258, and 5263 do not apply.

After December 1, 2007

As noted, in a rating decision of March 2007, the appellant 
was assigned a temporary 100 percent evaluation effective 
October 3, 2006.  He was assigned a 30 percent evaluation 
effective December 1, 2007.  The 30 percent was assigned 
under DC 5055.  The appellant is seeking a higher disability 
evaluation.  

Under 38 C.F.R. § 4.71a, DC 5055, prosthetic replacement of 
the knee joint warrants a 30 percent minimum rating.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  Id.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is assigned.  Id.  
For one year following implantation of the prosthesis, a 100 
percent rating is assigned.  Id.

A VA examination report of May 2008 shows the appellant 
complained of right knee pain.  He described the pain as 
sharp, throbbing, burning, and dull with give way weakness, 
stiffness, swelling and locking.  The pain was constant.  
Pain was 7 to 8 on a scale of 1-10.  After repetitive use, 
pain increased to 9-10 as well as weakness, fatigue and lack 
of endurance.  Sitting, standing, bending, stooping, pushing, 
pulling, lifting, overhead work, kneeling, crawling, and 
walking can cause a flare-up of pain.  The flare-up is severe 
and can last for several days.  He has these flare-ups three 
of four times per year.  He uses a cane, brace, walker and 
crutches to help him ambulate.  He can walk approximately 
half a block or ten minutes before he has an increase in his 
knee pain.  He underwent a knee replacement in October 2006.  
Physical examination revealed range of motion of extension to 
5 degrees with three repetitions of active, passive, and 
repetitive range of motion movements.  Flexion was to 90 
degrees.  The pain increased to 10/10 beyond this point.  
There was a well healed surgical scar on the right side.  He 
had significant antalgia on the right knee.  There was 
instability putting the knee to full extension without 
flaring his pain.  He was antalgic with heel and toe walk.  
Motor strength was 5/5 and sensation was normal to light 
touch and pinprick.  After three repetitions there is a loss 
of 50 degrees if flexion and 5 degrees of extension in the 
right knee due to pain without any noted fatigue, weakness, 
lack of endurance and loss of coordination.  

A VA examination of March 2009 notes the appellant complained 
of right knee pain which is sharp, throbbing, burning and 
dull with give way weakness, swelling, stiffness and a 
tendency to lock.  The pain is constant.  He rated the pain 
as an eight out of ten.  After repetitive use he reported 
feeling fatigue, weakness, and lack of endurance.  Sitting, 
standing, bending, stooping, pushing, pulling, lifting, 
overhead work, kneeling, crawling, squatting, and walking 
causes flare-ups of pain.  The flare-ups are severe and can 
last for several days.  He reported that while he used 
assistive devices in the past, due to his carpel tunnel 
syndrome he can no longer grasp them and cannot use them.  He 
reported he cannot walk very far or for very long before his 
pain increases.  He reported episodes of the knee locking up 
and has had several falls because of it.  He reported he is 
currently retired and unable to work due to his disabilities.  
Physical examination revealed tenderness over the right 
medial joint.  There is a well-healed scar on the right side.  
There was no warmth, synovial swelling, effusion or popliteal 
swelling.  There is a negative compression test.  There was 
no ligament or rotary instability.  Drawers test and 
McMurray's sign was negative.  With three repetitions of 
active, passive and repetitive movements, range of motion was 
flexion to 80 degrees and extension to -5 degrees with 
increased pain, fatigue, weakness, lack of endurance and 
incoordination.  He had significant antalgia on the right 
knee.  He had instability putting his knee into full 
extension without flaring up pain.  He was antalgic on 
walking on his tiptoes and heels.  Motor strength was 5/5 and 
sensation was normal to light touch and pinprick.  Reflexes 
were normal.  The examiner noted that after three repetitions 
of movements, there is an additional 60 degrees loss of 
flexion and an additional -5 degrees loss of extension with 
increased pain, fatigue, weakness, lack of endurance, and 
loss of coordination with pain being the most significant 
factor.  

Based on this evidence, the Board finds that an increase to a 
60 percent rating is warranted under DC 5055.  The appellant 
has been shown to have constant, significant pain in his 
right knee.  He has described this pain in written statements 
and during treatment.  The appellant is competent to report 
these symptoms, and the Board finds that his statements are 
credible.  In addition, the VA examiners noted in May 2008 
and March 2009 that the appellant had constant pain in his 
right knee.  The pain was noted to be at an intensity of 8 
out of 10 with repetitive motion bringing the pain to 10 out 
of 10.  Furthermore, he described increased weakness, 
fatigability and lack of endurance in May 2008 and March 2009 
and the examiners noted his range of motion was diminished by 
as much as 60 degrees of flexion after repetitive use due to 
weakness, fatigability and lack of endurance.  Moreover, 
instability was noted on full extension.  The appellant 
reported in 2009 that he is unable to stand on his feet or 
walk for very long before his pain increases.  In addition, 
he reported episodes of locking which caused him to fall.  

The Board finds that this symptomatology more nearly 
approximates the criteria for a 60 percent rating under DC 
5055. 38 C.F.R. § 4.7.  Specifically, the evidence 
demonstrates he has chronic residuals more closely 
approximating the criteria for a 60 percent evaluation.

For the reasons stated above, a 60 percent rating is from 
December 1, 2007.  This is the maximum allowable schedular 
rating.

The Board must also consider whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  As addressed below, a claim of entitlement to 
TDIU is being remanded to the RO for adjudication.  The Board 
will defer consideration of 38 C.F.R. § 3.321(b) pending the 
additional development.

The Duty to Notify and the Duty to Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced DC under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2002.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse or increased in 
severity.  It also advised the Veteran of the relative duties 
on the part of himself and VA in developing his claim.

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence) and Pelegrini.

To the extent this notice was deficient, the Veteran was 
provided an additional notice in November 2008 which also 
advised him that his disability ratings were determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining his disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  In rare circumstances, 
a disability level other than the levels found in the 
schedule for a specific condition could be assigned if not 
adequately covered by the schedule.  Examples of evidence to 
be considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  The Veteran was further 
advised as to how VA assigns effective dates of awards.

To the extent that inadequate pre-adjudicatory notice was not 
sent, the Board notes that the November 2008 notice clearly 
satisfies the VCAA requirement, and that any notice 
deficiency was cured with readjudication of the claim in the 
September 2009 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Therefore, the fairness of the process was not affected and 
the appellant was not prejudiced by the timing error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, appropriate examinations have been 
conducted, private treatment records and VA outpatient 
treatment records, and SSA records have been obtained.  We 
also note that the VA examinations were adequate.  The 
examiners reviewed the history, established clinical findings 
and presented reasons for the opinions.  The appellant was 
also given the opportunity to testify before the Board at a 
videoconference hearing.  

Furthermore, the Board is also satisfied as to substantial 
compliance with its November 2008 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this respect, the 
RO obtained the requested VA clinical records and SSA 
records.  The ordered examination was clearly adequate, as 
findings therefrom led to the award of the maximum allowable 
schedular rating.  Therefore, the Board concludes that the RO 
complied with the remand directives.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

ORDER

Prior to December 2, 2005, a rating greater than 20 percent 
for right knee instability is denied.

Beginning on December 2, 2005, a 30 percent rating for right 
knee instability is granted.

A 10 percent rating for right knee arthritis with painful 
motion is granted.

For the time period since December 1, 2007, a 60 percent 
rating for post-operative total right knee arthroplasty is 
granted.



REMAND

After the Board remanded this case in November 2008, the 
Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447 
(2009) which held that a claim of entitlement to TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  The record shows the appellant is currently 
unemployed, and granted SSA benefits in part due to right 
knee disability.  Therefore, further development is warranted 
to ascertain whether the appellant's symptoms attributable to 
the service-connected disorder more nearly approximate the 
criteria for a TDIU.

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
her from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work.  Friscia, at 
297.  In light of the above, the Board finds that the 
appellant requires a current VA examination to ascertain 
whether unemployability due to service-connected disability 
is demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
duty-to-assist letter on the issue of 
entitlement to TDIU.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on employability.  The claims 
folder should be made available to the 
examiner.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the appellant is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
reached.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal, to include 
whether the case should be referred for 
extra-schedular consideration under 
38 C.F.R. §§ 3.321(b) or 4.16(b).  If the 
benefit is not granted in full, the 
appellant and representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


